Citation Nr: 1419603	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 5, 2009, for the assignment of an increased disability rating of 30 percent for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1966 to July 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the RO.  

In a November 2007 rating decision, the Veteran had originally been awarded service connection for PTSD with an evaluation of 10 percent effective September 21, 2006.  The Veteran was notified of that decision on November 30, 2007, after which no additional evidence or notice of disagreement was submitted within a year and the decision became final.  In May 2009, the Veteran filed a claim for an increased evaluation for PTSD.  In October 2009, a rating decision granted the Veteran an increased evaluation of 30 percent, effective May 5, 2009.  The Veteran filed a notice of disagreement on March 2010 in which he asked for "back pay" from the date of his initial evaluation, September 21, 2006, as he claimed his symptoms were the same now as they were then.  In January 2011, the RO issued a statement of the case that was captioned "An earlier effective date of September 21, 2006 for the 30 percent evaluation assigned for posttraumatic stress disorder (PTSD)" and did not discuss an increased evaluation.  In his February 2009 VA Form 9, the Veteran made reference to the VA being notified that his PTSD was severe in December 1986 and also indicated that he was requesting consideration for an increased evaluation to 70 percent, thereby indicating a new claim for an increased rating.  The Veteran was issued a development letter acknowledging this new claim in August 2011 and it is presumed that the RO is continuing to develop such.  The Veteran was issued a supplemental statement of the case on June 2011 that, again, only addressed the issue of an earlier effective date.  As such, the Board finds that the only issue properly on appeal relates to an earlier effective date and not an increased evaluation.

A review of the Veteran's Virtual VA electronic claims file revealed nothing further pertinent to the present appeal.


FINDING OF FACT

The Veteran filed a claim for an increased rating for PTSD on May 5, 2009, and it is not factually ascertainable that in increase in disability occurred within one year from the date of claim. 


CONCLUSION OF LAW

The criteria for an effective date earlier than May 5, 2009, for the grant of a 30 percent disability rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400(o), 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The Veteran filed his claim for an increased rating in May 2009.  A pre-adjudicatory RO letter dated June 25, 2009 fully satisfied the generic type of notice required in an increased rating claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this respect, the Veteran was notified of the types of evidence deemed necessary to substantiate that his service-connected disability had increased in severity, the relative duties upon himself and VA in developing his claim, how VA determines disability ratings, and how VA determines an effective date of award.

The Board also finds that VA's duty to assist the Veteran has been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The RO attempted to obtain SSA records for the Veteran, but was informed that no such records existed by the agency.  This was documented in an April 2008 memorandum.  VA provided the Veteran with examinations in July 2009 and August 2011.  The Board concludes that these examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, including its effects on his occupation.  There is no indication in the record that additional evidence is available which is relevant to the currently appealed claim.  See Pelegrini, 18 Vet. App. at 121-22.   Accordingly, VA's duty to assist has been met. 

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case:

      (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 
      (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or, 
      (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

In summary, determining the appropriate effective date for an increased rating under the effective date statutes and regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000). 

Factual Background

The Veteran contends that the effective date for the 30 percent evaluation of his service connected PTSD should be earlier than the assigned May 5, 2009.  In particular, the Veteran indicated in his March 2010 notice of disagreement that his evaluation of 30 percent should be given an earlier effective date to his initial evaluation, as he has the same symptoms and severity as he did then.

A review of the Veteran's VA outpatient treatment records revealed no treatment or complaints for PTSD or any psychiatric conditions.

A review of the Veteran's private treatment records revealed no treatment or complaints for PTSD or any psychiatric conditions.

The only evidence of outpatient treatment for PTSD that is associated with the claims file is the Veteran's Vet Center records from 2006 to 2007 that were previously considered in the assignment of the Veteran's initial evaluation in a November 2007 rating decision by the RO.  These records reflect that the Veteran complained of symptoms of disorganized thinking, energy loss, and sleep disturbance.  Based upon assessment of DSM IV criteria, the Veteran was diagnosed with PTSD that is chronic.  In further records, the Veteran endorsed behaviors of withdrawal, isolation, irritable outburst, and continued sleep impairment.

The Veteran was provided with a VA examination in October 2007.  At this examination, the Veteran endorsed symptoms of short-term memory loss, anxiety, anhedonia, isolation from others, although still playing golf with a group of friends regularly, insomnia, nightmares, anger-control problems, auditory hallucinations, and paranoia.   The Veteran denied any occupational impairment.  Based upon assessment of DSM IV criteria, the Veteran was diagnosed with PTSD.  The Veteran was given a global assessment of functioning (GAF) score of 65.  The examiner opined that the Veteran's PTSD was mild with minimal to mild impairment in social functioning.  

The Veteran was administered an additional VA examination in July 2009.  At this examination, the Veteran complained of symptoms of rumination that is of moderate severity and involves thinking about negative combat experiences and can last for hours.  He also endorsed compulsive checking activities in response to hypervigilance and exaggerated startle response.  The Veteran was currently unemployed, but did not relate such unemployment to his PTSD.  The Veteran isolates socially, but still gets along well with his children and plays golf regularly with friends.  The Veteran also endorsed symptoms of anxiety and excessive worry, leading to social avoidance.  He also described a chronic sleep impairment based upon his hypervigilance and checking activities that occurs nightly and is moderately severe.  The Veteran was diagnosed with PTSD and given a GAF score of 60.  The examiner found that the prognosis for the Veteran is good for increased socialization.  It was also mentioned that he would be a good candidate for medication.

The Veteran was administered an additional VA examination in August 2011.  At this examination, the Veteran complained of symptoms of sleep impairment, anxiety, ruminations, social isolation, irritability, memory impairment, and depression.  The conditions occur either daily or several times per week and are at a high severity level according to the Veteran.  The Veteran was diagnosed with PTSD and given a GAF score of 65.  Although alcohol abuse was noted, the examiner found that this condition was unrelated to the Veteran's PTSD, as it had pre-existed the development of that condition.  The examiner opined that there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  In support, the examiner provided that the Veteran is currently retired, but it is believed that his current symptoms would not severely impact his employment.  However, his current symptoms do appear to produce social isolation.  His symptoms of depression and anxiety appear to be longstanding in nature.  However, his routine behavior, self-care, and conversation all appear to be within normal limits.  The Veteran reported that he spends much of his free time playing golf, watching television, and occasionally going out to eat by himself.  Due to the longstanding nature of his symptoms, the Veteran's prognosis is fair.  Medications and individual or group therapy are highly recommended to reduce his symptoms and improve the quality of his life.



Analysis

In pertinent part, an RO rating decision in November 2007 awarded service connection for PTSD and assigned an initial 10 percent evaluation effective September 21, 2006.  The Veteran was notified of this decision and his appellate rights by letter dated November 30, 2007.  However, the Veteran did not submit a notice of disagreement, or new and material evidence warranting a readjudication of the claim, within one year of the date of notice of decision.  Notably, the Veteran did submit other statements and evidence, but such evidence only pertained to a hypertension disability.  Thus, the RO's November 2007 rating decision is final.  38 C.F.R. §§ 3.156(b), 20.300, 20.302.

The Veteran next filed a claim for an increased rating on May 5, 2009.  On review of the record, the Board finds no documents of record that may be reasonably construed as constituting a formal or informal claim for an increased rating between the November 2007 notice of decision and the claim for an increased rating received on May 5, 2009.  The available treatment records do not include any findings or opinions that suggest that in increase in disability occurred during this time period as to constitute a claim under 38 C.F.R. § 3.157.  Thus, the question on appeal is whether it is factually ascertainable from any of the evidence of record that the Veteran's disability underwent an increase in disability in the one year period prior to May 5, 2009.

The Veteran first asserts that his award of increased benefits should extend to the original effective date of service connection.  However, the RO's November 2007 rating decision is final, and the effect of that finality is to preclude an award of an effective date prior to November 30, 2007.  The Veteran has not raised any claim of clear and unmistakable error (CUE) such as to challenge the finality of this or any prior determination.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (a final decision may only be challenged on the basis of a CUE motion raised before VA in the first instance).

Having established the date of claim, the next step in the analysis would be to determine whether, sometime between May 5, 2008 (one year prior to the date of the Veteran's increased rating claim), and May 5, 2009, an increase in the Veteran's PTSD became factually ascertainable.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran's service-connected PTSD for the period prior to May 5, 2009 is rated as 10 percent disabling in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

The Veteran's service-connected PTSD for the period of May 5, 2009 to present is rated as 30 percent disabling in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication,
persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

In applying the above law to the facts of the case, the Board does not find that the Veteran is entitled to an effective date earlier than May 5, 2009 for his service-connected PTSD.  The Board does not find credible lay and/or medical evidence that the increased severity of the Veteran's symptoms occurred between the time period from May 5, 2008 to May 5, 2009.

At the outset, the Board notes that the Veteran argues that the current severity of his PTSD symptoms have been present since 2006.  Accepting the lay assertions as literally true, the Board would have no option but to deny the claim as a matter of law as the Veteran would be describing the onset of his current disability status more than one year prior to the filing of the increased rating claim on May 5, 2009.  Harper, 10 Vet. App. at 126-27.

Here, the Veteran filed a claim for an increased rating for PTSD on May 5, 2009, and it is not factually ascertainable that in increase in disability occurred within one year from the date of claim.  The medical evidence of record does not show a GAF score during the period of May 5, 2008 to May 5, 2009.  However, the Veteran's last GAF score prior to that period was 65 in October 2007, about seven months prior.  A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (Fourth Edition); see 38 C.F.R. § 4.130.  Thus, the Veteran's GAF score alone reflected PTSD that was of an overall mild nature and did not merit the assignment of a 30 percent rating for his PTSD, as a 30 percent rating requires a more moderate to severe impairment manifesting in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

In the May 2009 filing, the Veteran asserted that his PTSD had worsened, but he did not report the onset of his worsening condition.  There are no relevant treatment records between May 5, 2008 to May 5, 2009 which may assist in a factual determination that an increased severity occurred.  

At his July 2009 VA examination, the Veteran described PTSD symptoms and functioning which the examiner found demonstrated a moderate PTSD disability, as exhibited in a reduction of his GAF score from 65 to 60.  However, at this examination, the Veteran did not report when his worsening of symptoms occurred.  His March and May 2010 statements appear to argue that the symptoms supporting the 30 percent rating had been present since 2006 ("[m]y PTSD & depression was the same in 2006").  

However, as indicated above, the Veteran may not now vitiate the finality of the November 2007 rating decision seeking increased compensation dating prior to a final, unappealed claim.  Rudd, 20 Vet. App. at 299-300.  Additionally, assuming that his symptoms have been present since 2006, an earlier effective date under 38 C.F.R. § 3.400(o)(2) must be denied as an increased severity did not occur within the one year period prior to the filing of the increased rating claim on May 5, 2009.  Harper, 10 Vet. App. at 126-27.

Overall, the available medical evidence persuasively suggests that, during the time period from May 5, 2008 to May 5, 2009, the Veteran's service-connected PTSD was manifested by just occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress because his PTSD symptoms were mild and he still would have been able to maintain employment, per his own statements, and minimal socialization with family and friends, to include regular golf outings.

Additionally, although there are no medical records available for the time period in question, the medical records immediately preceding the period from May 5, 2008 to May 5, 2009 contained consistent reports of symptoms of depression, anxiety, irritability, difficulty sleeping, nightmares, and isolative behavior with impairment in short term memory.  Although the presence of these symptoms can be indicative of a higher evaluation depending on their severity, their mild to moderate presentation during this time period is more reflective of a 10 percent evaluation.  The Veteran has not presented any information which makes it factually ascertainable that his increased symptoms began during the one year period prior to May 5, 2009.

Accordingly, from May 5, 2008 to May 5, 2009, the evidence of record does not establish a factually ascertainable increase in the Veteran's service-connected PTSD to warrant an effective date earlier than May 5, 2009, for the assignment of a 30 percent disability rating.  Thus, the Veteran's effective date for a 30 percent rating cannot be earlier than the currently assigned date of May 5, 2009.  Accordingly, an effective date earlier than May 5, 2009, for the award of a 30 percent rating for the service-connected PTSD is not warranted.


ORDER

Entitlement to an effective date earlier than May 5, 2009, for the assignment of an increased disability rating of 30 percent for the service-connected PTSD is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


